UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

[2/1/19

UNITED STATES OF AMERICA
-V-

No. 15-cr-605-1 (RJS)

HAROLD DOMINGUEZ, ORDER

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

At the sentencing proceeding held on December 11, 2019, the Court sentenced the
Defendant to time served. Accordingly, IT IS HEREBY ORDERED THAT Defendant shall be
released forthwith.

SO ORDERED.

Dated: December 11, 2019
New York, New York

 

CHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
